Citation Nr: 1814956	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder (vitiligo).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in July 2016 and remanded for additional development.   
 
 
FINDINGS OF FACT

1.  The Veteran has a current diagnosis of vitiligo.

2.  The Veteran's service treatment records show an in-service diagnosis of vitiligo. 

3.  The Veteran has provided competent lay reports indicating continuity of his vitiligo symptoms since service. 

4.  The July 2016 VA examiner's negative nexus opinion is not adequate to adjudicate the claim because the examiner did not provide a sufficient for discounting the Veteran's in-service vitiligo diagnosis and did not fully consider the Veteran's competent and credible statements regarding continuity of vitiligo symptoms.   

5.  The evidence is at least evenly balanced for and against (in "relative equipoise") a finding that service connection is warranted for vitiligo. 


CONCLUSION OF LAW

Service connection for vitiligo is warranted.  38 U.S.C. §§ 1110, 1131, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



ORDER

Service connection for vitiligo is granted. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


